ACCEPTED
                                                                                                   03-14-00428-CV
                                                                                                           5471712
                                                                                        THIRD COURT OF APPEALS
                                                                                                   AUSTIN, TEXAS
                                                                                              5/29/2015 1:49:20 PM
                                                                                                 JEFFREY D. KYLE
                                                                                                            CLERK
                                 NO. 03-14-00428-CV
                    ___________________________________________
                                                                             FILED IN
                            IN THE COURT OF APPEALS        3rd COURT OF APPEALS
                                                               AUSTIN, TEXAS
                 FOR THE THIRD JUDICIAL DISTRICT AUSTIN, TEXAS
                                                           5/29/2015 1:49:20 PM
                   ___________________________________________
                                                                         JEFFREY D. KYLE
                                                                              Clerk
                                 LAKECROFT, LTD., et al.
                                      Appellants

                                             v.

                              RANDAL H. ADAMS, et al.
                                      Appellees
                    ____________________________________________

                        UNOPPOSED MOTION FOR EXPEDITED
                              ISSUANCE OF MANDATE
                    ____________________________________________

          This appeal involves title, and specifically whether Appellants or Appellees own

certain lands along the edge of Canyon Lake, subject to a flowage easement in favor of

the government. The trial court granted summary judgment that Appellees own the

subject interest. On December 18, 2014, this Court issued a memorandum opinion

affirming that final summary judgment. Appellants filed a petition for review from that

decision, which the Supreme Court denied on May 1, 2015. The time has now passed for

a motion for rehearing to be filed. The case is therefore final.

          Appellees respectfully move that this Court issue its mandate on an expedited

basis. Once the mandate is issued, Appellees can file it and the trial court’s judgment in

the deed records in order to quiet title as to the disputed interest. That will resolve the

substantial uncertainty of title that has existed since Appellants first claimed the disputed

interest. Appellants do not oppose this motion.


1215325
          Respectfully submitted,

          SCOTT, DOUGLASS & MCCONNICO, L.L.P.
          600 Congress Avenue, Suite 1500
          Austin, Texas 78701-2589
          (512) 495-6300
          (512) 474-0731 Fax

          By: /s/ Jane Webre
                 Jane Webre
                 State Bar No. 21050060
                 jwebre@scottdoug.com

          GOODE CASSEB JONES
          RIKLIN CHOATE & WATSON, P.C. P.O.
          Box 120480
          San Antonio, Texas 78212-9680
          (210) 733-6030
          (210) 733-0330 Facsimile

          By:   /s/ Fred R. Jones
                Fred R. Jones
                State Bar No. 10886700
                jones@goodelaw.com
                Aaron M. Barton
                State Bar No. 24059430
                barton@goodelaw.com


          Law Office of Stephanie S. Bascon, PLLC
          297 W. San Antonio St.
          New Braunfels, Texas 78130
          (830) 625-2940
          (830) 221-3441 Facsimile

          By:   /s/ Stephanie S. Bascon
                Stephanie S. Bascon
                State Bar No. 19356850
                sbascon@att.net




            2
1215325
                        CERTIFICATE OF CONFERENCE
       I certify that counsel for Appellees contacted counsel for Appellants, Stephen G.
Peters, who stated that Appellants do not oppose the relief sought through this motion.


                                               /s/ Jane Webre


                           CERTIFICATE OF SERVICE
        I certify that a true and correct copy of the foregoing has been served on
the following counsel of record May 29, 2015, through the electronic filing system and
e-mail:

John Fahle
Fahle Law Firm
1502 S. Flores
San Antonio, Texas 78204
Jfahle3@aol.com

Stephen G. Peters
Peters Law Firm
1715 Wyoming Ave.
El Paso, Texas 79902
stephengpeters@hotmail.com


                                               /s/ Jane Webre




                                           3
1215325